NO. 07-05-0214-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL E

                                           JULY 1, 2005
                                 ______________________________

                                            GARRY LEE AMES,

                                                                       Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                       Appellee
                              _________________________________

                 FROM THE 69TH DISTRICT COURT OF DALLAM COUNTY;

                             NO. 3838; HON. RON ENNS, PRESIDING
                              _______________________________

                                        MEMORANDUM OPINION

                              __________________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1

        Pending before the Court is appellant Garry Lee Ames's motion to dismiss his

appeal by which he represents he wishes to withdraw his notice of appeal. The motion is

presented by and through his attorney, but also is personally signed by appellant. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, the motion is



        1
        John T. Bo yd, C hief Ju stice (R et.), Se ven th Court of App eals, sitting by assignm ent. Tex. Gov’t Code
Ann. §75.00 2(a)(1 ) (Vernon Supp. 2004 ).
granted. Accordingly, the appeal is dismissed. No motion for rehearing will be entertained

and our mandate will issue forthwith.




                                                James T. Campbell
                                                    Justice


Do not publish.




                                            2